Citation Nr: 0109466	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-07 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an increased disability evaluation for 
hypertension, currently evaluated as 10 percent disabling.

2. Entitlement to an increased disability evaluation for 
residuals of a gunshot wound of the left knee, currently 
evaluated as 10 percent disabling.

3. Entitlement to a compensable evaluation for residuals of 
left eye lacerations.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The RO has indicated that the appellant served on active duty 
from January 1968 to January 1974 and from June 1977 to June 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 decision by the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).  

(The issue of entitlement to an increased disability 
evaluation for residuals of a gunshot wound of the left knee 
is the subject of a remand that follows the decision below.)


FINDINGS OF FACT

1. The appellant has had a history of diastolic pressure 
predominantly 100 or more, controlled with medication; he 
has not had diastolic pressure predominantly 110 or more, 
or systolic pressure predominantly 200 or more.

2. Residuals of left eye lacerations are manifested by 
complaints of excessive watering with well healed scars 
and are not productive of any visual impairment or other 
functional disability.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.104 (Diagnostic Code 7101) (1997); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.104 (Diagnostic Code 7101) 
(2000).

2. The criteria for a compensable evaluation for residuals of 
lacerations of the left eye are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.84a, 4.118 (Diagnostic Code 7805) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Review of the record reveals that the appellant was found to 
have elevated blood pressure readings on multiple occasions 
during service and was diagnosed with hypertension in April 
1981.  The service medical records further document that the 
appellant sustained an injury to the area around his left eye 
in December 1975.  While no bony pathology was found on x-ray 
examination, multiple sutures were required to close the 
laceration.  On VA outpatient examination in November 1983, 
shortly after service discharge, the appellant's blood 
pressure was measured as 150/100.  He further reported 
experiencing difficulty with his left tear duct; however, no 
pertinent findings regarding the left eye were made.

In February 1984, the RO granted service connection for 
hypertension, rated it as 10 percent disabling, and granted 
service connection for residuals of lacerations of the left 
eye, and rated this disability as noncompensably disabling.  

II.  Analysis

After review of the evidence of record, the undersigned 
concludes that entitlement to increase disability evaluations 
for hypertension and residuals of lacerations about the left 
eye is not warranted.  In reaching this conclusion, the Board 
has reviewed the entire evidence of record.  However, 
particular emphasis has been placed upon the findings noted 
on VA examination in February 1999. 

Hypertension

The appellant's service-connected hypertension is currently 
evaluated as 10 percent disabling pursuant to Diagnostic Code 
7101.  During the pendency of this appeal, the rating 
criteria for the evaluation of cardiovascular disorders were 
changed, effective from January 12, 1998.  Accordingly, the 
Board has considered whether the changes require 
consideration of the appellant's claim in light of both the 
pre-January 1998 criteria and the post-January 1998 criteria.  
See Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  Upon 
review of both sets of rating criteria, the Board finds no 
significant substantive difference which would materially 
affect the disposition in this particular case.  Indeed 
neither set of criteria is more favorable to the appellant's 
claim.  The changes with respect to the new Code 7101 include 
the provision for a 10 percent evaluation where systolic 
pressure has been shown to be predominantly 160 or more and a 
20 percent evaluation where the systolic pressure is 
predominantly 200 or more.  However, the evidence of record, 
including VA outpatient treatment reports dated from 1995 to 
1997, and a VA examination report dated in February 1999, 
does not document systolic pressure readings which are 
predominantly 200 or more.  

Moreover, review of the documented history of the appellant's 
hypertension reveals that in June 1985, during 
hospitalization for an unrelated disorder, hypertension was 
noted by history and it was indicated that the hypertension 
was controlled with medication.  Furthermore, VA outpatient 
treatment reports dated from 1995 to 1997 reveal diastolic 
readings ranging from 77 to 92 and systolic readings ranging 
from 115 to 153.  Finally, on VA examination in February 
1999, the appellant's blood pressure was 144/82 and the 
examiner commented that the hypertension was controlled.  

While the appellant has testified that he occasionally feels 
lightheaded, that his blood pressure fluctuates, and that it 
was his belief that his hypertension has increased in 
severity, the objective medical evidence of record, 
consisting of documented blood pressure readings, does not 
confirm the presence of hypertensive symptomatology such as 
to meet the criteria for an increased rating.  Pursuant to 
Diagnostic Code 7101, as noted in part above, a 20 percent 
evaluation is warranted where there is diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  (The old criteria required diastolic pressure 
predominantly 110 or more with definite symptoms.  38 C.F.R. 
§ 4.104 (1997).)  The Board acknowledges that the appellant 
has indicated that he experiences headaches and visual 
symptoms when his blood pressure is elevated and that these 
symptoms usually occur in the morning.  However, his 
assertions alone, without supporting objective medical 
evidence, are not deemed to be of sufficient probative value 
to serve as the basis for an increased rating, especially 
because symptoms alone do not qualify the appellant for an 
increase.  He must also have a corresponding increase in 
blood pressure.  

In the absence of hypertension manifested by diastolic 
readings predominantly 110 or more or systolic readings 
predominantly 200 or more, the Board finds no basis upon 
which to increase the disability rating for the appellant's 
hypertension.

Residuals of Lacerations, Left Eye

The appellant's residuals of lacerations of the left eye are 
currently evaluated as noncompensably disabling pursuant to 
Diagnostic Code 7805 which provides, in pertinent part, that 
scars may be rated on limitation of function of the affected 
part.  Although the appellant has argued that this disability 
has increased in severity, and as such warrants a compensable 
evaluation, the evidence of record does not establish the 
presence of any functional impairment attributable to the 
laceration scars around the appellant's left eye.  While he 
testified that it was his belief that he experienced 
excessive tearing from the left eye due to the injury he 
sustained in service, on VA examination in February 1999 the 
examiner commented that it was unlikely that the epiphora was 
related to the scar.  (A compensable rating is warranted for 
unilateral epiphora when due to interference with a lacrimal 
duct.  38 C.F.R. § 4.84a (Diagnostic Code 6025) (2000).)  
Furthermore, although diagnoses of presbyopia and early 
cataracts in both eyes were made, these diagnoses have not 
been related to the service-connected scarring.

Additionally, 38 C.F.R. § 4.118 provides for various ways of 
rating scars, including Code 7800 for evaluation of 
disfigurement and Code 7804 for the evaluation of tender and 
painful scars.  38 C.F.R. § 4.118.  However, there is no 
indication that the left eye scarring is tender and painful 
on objective demonstration, or productive of any 
disfigurement.  In fact, on VA dermatology examination in 
February 1999, the scars were well healed and, while some 
discoloration of the scars relative to the surrounding skin 
was noted, it was felt that there was no disfigurement. 

Accordingly, in view of the above and the lack of any 
evidence to establish the presence of any functional 
impairment or disfigurement attributable to lacerations 
around the left eye, entitlement to a compensable evaluation 
has not been shown.  The appellant's contentions and 
testimony have been considered in light of the evidence of 
record.  However, these assertions are found to be outweighed 
by the objective medical evidence of record which does not 
reflect a compensable impairment due to the service-connected 
scarring.

III.  Additional Considerations

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is now applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000)(VCAA) see also Holliday v. Principi, No. 99-
1788 (U.S. Vet. App. Feb. 22, 2001).  

The change requires that notice be provided to a claimant as 
to what is required for a claim to be successful, and may 
require multiple notices during the pendency of the 
adjudication process.  See Holliday, slip op. at 12-13.  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the Veterans Claims Assistance Act of 
2000, the Board finds that VA's duties have been fulfilled.  

The appellant received notification of the information and 
evidence needed to substantiate his claims in the rating 
decision and the Statement of the Case.  There is no 
indication within the record that he was unaware of the 
applicable laws and regulations governing the ratings of the 
disabilities at issue or of what evidence was necessary to 
support entitlement to increased ratings.

Furthermore, the RO undertook efforts to obtain all available 
evidence necessary to substantiate his claims.  In this 
regard, the Board notes that a Report of Contact dated in 
December 1997 reflects that the RO requested all 
hospitalization summaries and outpatient reports from the VA 
Medical Center (VAMC) in Knoxville, Tennessee and the VAMC in 
Nashville, Tennessee.  All available reports were associated 
with the appellant's claims folder.  Additionally, the 
appellant was provided with comprehensive VA examinations in 
February 1999 and the findings noted on those examinations, 
as discussed above, are deemed to be adequate to properly 
evaluate the appellant's claims.  Finally, the appellant was 
provided with a hearing before the undersigned member of the 
Board and there was no indication at that time that 
additional relevant evidence which had not been obtained was 
available.  Accordingly, the Board finds that VA has 
satisfied its duties to notify and assist the appellant with 
respect to the claims of entitlement to increased ratings for 
hypertension and residuals of lacerations of the left eye. 


ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.

Entitlement to a compensable rating for residuals of 
lacerations of the left eye is denied.



REMAND

With respect to the appellant's claim for an increased 
disability evaluation for residuals of a gunshot wound of the 
left knee, the Board notes that additional development is 
required in order to comply with the "duty to assist" 
requirements as set forth by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  Pursuant to the new law, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate his claim.  In this regard, the Board notes 
that, on VA examination in February 1999, the examiner 
indicated that the appellant had been scheduled for x-ray 
examination of his left knee in an effort to evaluate the 
severity of arthritis.  However, there is no indication that 
the radiological report, if prepared, was ever associated 
with the claims folder, or that the VA examiner had the 
opportunity to review and incorporate the findings into his 
final diagnoses.

Furthermore, while the appellant's disability has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257-5314 
(2000), the record does not reflect that consideration has 
been given to whether separate ratings are warranted based 
upon the presence of differing manifestations attributable to 
the service-connected disability, such as arthritis which is 
rated on the basis of limitation of motion and instability or 
subluxation which is contemplated by the manner in which the 
RO has previously rated the disability.  See VAOPGCPREC 23-
97; VAOPGCPREC 9-98.  

In order to ensure that the appellant in this case is 
afforded all the protections of the Veterans Claims 
Assistance Act of 2000, as implemented by VA, and because of 
the reasons cited above, a remand is required.  Accordingly, 
in an effort to ensure due process and to comply with the 
change in the law, this case is REMANDED for the following 
actions:

1. The RO should ask the appellant, with 
the assistance of his representative, to 
identify dates, locations and names of 
all government and/or private health 
care providers and/or facilities where 
he has been treated for his left knee 
disability.  The RO should make 
arrangements to obtain all medical 
records from all the sources reported by 
the appellant.  If private medical 
treatment is reported and those records 
are not obtained, the appellant and his 
representative should be informed and 
afforded an opportunity to obtain the 
records.  Efforts to obtain any records 
that are not already on file should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.  The 
RO should also take steps to verify the 
appellant's period(s) of military 
service.  In so doing, the RO should 
refer to the periods of service provided 
by the appellant when he filed a March 
1985 application for vocational 
rehabilitation.

2. The RO must review the claims folder and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully satisfied.  

3. As part of the development undertaken to 
comply with the new law and in an effort 
to provide an adequate record upon which 
to evaluate the appellant's claim for an 
increased disability evaluation, the RO 
should have the appellant examined for 
purposes of determining the severity of 
his service-connected residuals of a 
gunshot wound of the left knee.  The 
claims folder and a copy of this remand 
must be made available to, and reviewed 
by the examiner prior to the 
examination.  The examiner's attention 
is directed to the February 1999 VA 
examination report.  All diagnostic 
tests and studies deemed necessary by 
the examiner, including x-rays, should 
be conducted, and all pertinent 
symptomatology and findings should be 
reported in detail.  The examiner should 
review the results of any studies prior 
to completion of the report, including 
any x-ray studies conducted in 
conjunction with the February 1999 
examination.  With respect to the 
functioning of the appellant's left 
knee, attention should be given to the 
presence or absence of pain, any 
limitation of motion, swelling, muscle 
spasm, ankylosis, subluxation, 
instability, dislocation, locking of the 
joint, loose motion, crepitus, deformity 
or other impairment.  In that the 
examination is to be conducted for 
compensation rather than for treatment 
purposes, the physician should 
specifically address the functional 
impairment of the left knee in 
correlation with the criteria set forth 
in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000).  
The examiner should provide a 
description of the effect of any pain on 
the function and movement of the knee.  
See DeLuca v. Brown, 8 Vet.App. 202 
(1995); see also 38 C.F.R. § 4.40 (2000) 
(functional loss may be due to pain, 
supported by adequate pathology); 
Arnesen v. Brown, 8 Vet.App. 432 (1995).  
In particular, functional losses, such 
as due to pain, weakness, etc., should 
be equated to loss of motion beyond that 
shown in a clinical setting.  DeLuca, 
supra.  

4. The RO should review the examination 
report to ensure that requirements of 
the foregoing paragraph have been 
satisfied.  If they have not, the report 
should be returned for necessary 
corrective action, as appropriate.  

5. After all notice requirements have been 
satisfied, and the duty to assist has 
been fulfilled, the RO should take 
adjudicatory action on the issue here in 
question.  If the benefit sought is 
denied, a supplemental statement of the 
case should be issued.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



